DETAILED ACTION
	The Information Disclosure Statements filed on June 13, 2019 and January 11, 2019 have both been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 and 22-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adler (DE 20 2012 003 564 U1).
Adler discloses a bogie for a rail vehicle, as partially shown in figure 1. It is interpreted that figure 1 is a cut away figure showing one half of the bogie and that a second, mirrored wheel and axle assembly is included on the bogies. The disk wheels are supported on an axle extending transverse to the directions of travel of the vehicle. The bogie is further comprised of a plurality of bearings 11a, 11b associated with each wheel, as shown in figure 2. The bearings have a temperature verification element in the form of a sensor 30 and connected to a monitoring and control system on the vehicle by way of a thermally conductive line 40. The monitoring and control system receives the temperature of the bearing from the sensor 30 and determines of the . 
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
March 1, 2022